EXHIBIT 10.2

Severance Agreement



As of February 22, 2007

BY HAND
Ms. Ann Jackson

New York, NY





Dear Ann:



     We are pleased that you are joining Sotheby’s as Executive Vice President,
Global Director of Business Development, on the terms set forth in our offer
letter dated December 19, 2006 (the “Offer Letter”). This letter sets forth our
understanding and agreement (the "Agreement") with respect to your rights and
obligations in the event of the termination of your employment with Sotheby’s
(together with all of its subsidiaries and related entities, “Sotheby’s” or the
“Company”). This Agreement is being provided to you because you are a key
employee at the Company and perform highly specialized and unique duties for the
Company. Consequently, Sotheby’s is offering you the following terms and
financial enhancements and those set forth in the Offer Letter to ensure your
continued loyalty to the Company, and so that you will focus fully and
exclusively on your job duties at Sotheby’s. Defined terms used herein are used
with the meanings given to them in Exhibit A.

(1)      Severance Arrangements.           a)        If at any time from the
date hereof through December 31, 2008 (the “Applicable Period”), your employment
by the Company is terminated by you for Good Reason or by the Company without
Cause, the Company shall pay or provide you with the following:             (i)
The sum of your base salary through the date of termination to the extent not
theretofore paid, any declared and earned but unpaid bonus amount for the prior
calendar year and reimbursement for any unreimbursed expenses incurred through
the date of termination (“Accrued Obligations”); and


--------------------------------------------------------------------------------


    (ii) $1,000,000, which amount shall be in lieu of any other payment to which
you might otherwise be entitled under the Company’s Severance Plan.          
b)      If during the Applicable Period your employment by the Company is
terminated by the Company for Cause, this Agreement shall terminate without
further obligation to you, except that the Company shall pay or provide you with
the sum of your base salary through the date of termination to the extent not
theretofore paid. You will not be eligible for any bonus for any period prior to
or after the date of termination of your employment.           c)      Any
payments payable pursuant to this Paragraph 1 beyond Accrued Obligations shall
only be payable if you deliver to the Company a release, as similarly required
under the Sotheby’s, Inc. Severance Plan, of any and all your claims (except
with regard to claims for payments or benefits specifically payable or
providable hereunder which are not yet paid as of the effective date of the
release, claims for vested accrued benefits, claims under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), or claims
relating to any rights of indemnification under the Company’s certificate of
incorporation or by-laws or claims under any directors and officers liability
insurance policy) occurring up to the release date with regard to the Company
and its respective past or present officers, directors and employees in such
form as may be reasonably requested by the Company.

    (2)      Certain Agreements. In consideration of the undertakings by the
Company in Paragraph (1) and in the Offer Letter, you agree to be bound by the
covenants and agreements set forth in Exhibit B.     (3)      Miscellaneous. You
may not assign your rights or delegate your obligations under this Agreement.
Sotheby’s shall be entitled to withhold from any payments or deemed payments
under this Agreement any amount of withholding required by law. This Agreement
constitutes the entire agreement between you and Sotheby’s concerning the
subject matter of your employment, with the exception of letters and documents
specifically referenced herein. Any waiver or amendment of any provision of this
Agreement must be done in writing and signed by both parties.     (4)      Legal
and Equitable Remedies. Sotheby’s shall be entitled to enjoin a violation by you
of any provision hereof. Moreover, the parties hereto acknowledge that the
damages suffered by Sotheby’s as a result of any violation of this Agreement may
be difficult to ascertain. Accordingly, the parties agree that in the event of a
breach of this Agreement by you, Sotheby’s shall be entitled to specific
enforcement by injunctive relief of your obligations to Sotheby’s. The remedies
referred to above shall not be deemed to be exclusive of any other remedies
available to Sotheby’s, including to enforce the performance or observation of
the covenants and agreements contained in this Agreement.


--------------------------------------------------------------------------------


(5)      Arbitration. Any dispute, controversy or claim arising out of or
relating to this agreement, or breach thereof (other than an action or
proceeding for an injunction or other equitable relief pursuant to Paragraph 4
hereof), shall be settled by arbitration in New York City in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association by a single arbitrator. The arbitrator’s award shall be
final and binding upon both parties, and judgment upon the award may be entered
in any court of competent jurisdiction in any state of the United States or
country or application may be made to such court for a judicial acceptance of
the award and such enforcement as the law of such jurisdiction may require or
allow.   (6)      Severability. If at any time there is a judicial determination
by any court of competent jurisdiction that any provision of this Agreement is
unenforceable against you, the other provisions of this Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum extent as
the court may judicially determine or indicate to be enforceable under New York
law.   (7)      Choice of Law/Choice of Forum. This Agreement shall be governed
by, construed and enforced in accordance with the laws of the State of New York
irrespective of the principles of conflicts of law, and you consent to the
jurisdiction of the state and federal courts situated in New York City for the
purpose of adjudicating any dispute relating to this Agreement.   (8)     
Binding on Successor Company. This Agreement shall remain in effect and be
binding upon any successor or assign of Sotheby’s including any entity that
(whether directly or indirectly, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation or otherwise) is
the survivor of the Company or that acquires the Company and/or substantially
all the assets of the Company, and such successor entity shall be deemed the
“Company” for purposes of this Agreement.   (9)      Notices. For the purpose of
this Agreement, notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed to you at the address set forth on the initial page of this
Agreement and to the Company at Sotheby’s, 1334 York Avenue, New York, New York
10021, Attention: General Counsel, or to such other address as either party may
have furnished to the other in writing in accordance herewith. Any such notice
shall be deemed given when so delivered personally, or, if mailed, five (5) days
after the date of deposit in the United States mail, except that notice of
change of address shall be effective only upon receipt.  

--------------------------------------------------------------------------------


Please review this Agreement carefully and, if it correctly states our
agreement, sign and return to me the enclosed copy.



    Very truly yours,

SOTHEBY’S         By: /s/Susan Alexander
Susan Alexander
Executive Vice President and
Worldwide Head of Human Resources





Read, accepted and agreed to this
5th day of March, 2007


/s/Ann Jackson
Ann Jackson


--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS



“Cause” shall mean and be limited to:



  a)      conviction of a felony crime,     b)      fraud, willful malfeasance,
gross negligence, or any other act in connection with performance of your duties
which is materially injurious to the Company.

“Good Reason” shall mean the occurrence of any of the following events:

  a)      failure by the Company to pay you a base salary of not less than
$450,000, reduction of your annual incentive bonus target below $300,000 or
discontinuance of your participation in Sotheby’s Executive Bonus Plan or a
comparable plan which pays out based on the Company’s meeting certain financial
performance goals determined annually by the Compensation Committee;          
b)      your being required to relocate to a principal place of business more
than fifty (50) miles outside New York, New York without your express consent;  
      c)      any action by the Company that results in a material diminution in
your position without your express consent (except in connection with the
termination of your employment for Cause or as a result of your death or
Permanent Disability or temporarily as a result of your illness or other
absence); and         d)      failure of the Company to maintain directors and
officers liability insurance for your benefit on a basis no less favorable than
the basis on which it generally maintains such insurance for the benefit of
other senior executives of the Company.         provided, however, that the
Company shall have thirty (30) days following the receipt of notice from you of
the existence of circumstances constituting Good Reason to correct such
circumstances.

“Permanent Disability” shall mean, and be limited to, any physical or mental
illness, disability or impairment that has prevented you from continuing the
performance of your normal duties and responsibilities hereunder for a period in
excess of six (6) consecutive months.

--------------------------------------------------------------------------------

EXHIBIT B

CERTAIN AGREEMENTS

Notice, Non-Compete and Non-Solicitation Agreement.

You agree to give the Company not less than six months notice prior to
termination of your employment without Good Reason.

Because of the importance of confidentiality, and because you will have
specialized, unique confidential knowledge vital to the Company, you agree that
during the Restricted Period (defined below), you will not, without the consent
of the Company, directly or indirectly, in New York, England or Hong Kong engage
directly or indirectly in the live or on-line Art Auction Business or in any
other business in which the Company is engaged or is actively seeking to be
engaged as of the time that your employment terminates, whether such engagement
by you is as an officer, director, proprietor, employee, partner, owner,
consultant, advisor, agent, sales representative or other participation. For
purposes of this Agreement, the Art Auction Business involves auctions of the
property in the collecting categories that the Company offers for sale in its
core business at the time of termination. For purposes of this Agreement, the
“Restricted Period” is during the course of your employment and the earlier of
(i) six months after the end of the Applicable Period or (ii) twelve (12) months
after the termination of your employment.

In addition to the foregoing, during the Restricted Period, you agree that you
will not, either alone or in concert with others, and will not cause another to,
in any such case directly or indirectly, hire, recruit, solicit or induce any
Sotheby’s employees to terminate their employment with Sotheby’s.

If at any time there is a judicial determination by any court of competent
jurisdiction that the time period, geographical scope, or any other restriction
contained in this Agreement is unenforceable against you, the provisions of this
Agreement shall not be deemed void but shall be deemed amended to apply as to
such maximum time period, geographical scope and to such other maximum extent as
the court may judicially determine or indicate to be enforceable.

Confidentiality Agreement.

As a condition to your continued employment by the Company, you shall be bound
by the Company’s Confidentiality Agreement and Compliance Policies, including
its Auction Rules, Code of Business Conduct and Ethics, Conflicts of Interest
Policy and House Rules (collectively, the “Rules and Policies”).

--------------------------------------------------------------------------------